Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claims 7 and 14 recite “wherein the image data includes a listing image the item listing to be presented”, where a word “of” appears to be missing between “a listing image” and “the item listing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims 1, 8 and 15 recite “item listing data of an item listing”, “identifying a classification” (feature classification, or score classification, or something else? How can it be compared to textual data?), and “ranking the item listing among a plurality of 
All other claims depend on claims 1, 8 and 15, and are therefore rejected on the same ground as claims 1, 8 and 15.
The claims 6, 13 and 20 recite “wherein the textual data includes a listing title of the item listing.” However, it is unclear what these limitations mean since it is unclear what “listing title” is referring to. Is it a title of a listing or a title of an item in the listing?
For the rest of this office action, examiner will interpret 
“item listing data” as “data of items in the item listing” in claims 1, 8 and 15,
“identifying a classification” in claims 1, 8 and 15 to be consistent with prior art teachings,
“ranking the item listing among a plurality of search results based on the image quality score” as “ranking, based on the image quality score, the items in the item listing which correspond to a plurality of search results” in claims 1, 8 and 15, and
“a listing title of the item listing” in claims 6, 13 and 20 as a title of an item in the item listing.


References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Bau et al., US 8538943 B1, issued on September 17, 2013, filed on July 24, 2008, hereinafter Bau, and
Gokturk et al., US 7660468 B2, issued on February 9, 2010, hereinafter Gokturk.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bau.
Regarding claim 1, Bau discloses a system (Bau: Fig. 3
a processor; (Bau: col. 2, lines 15-22; col. 9, lines 22-46) and 
a memory storing instructions (Bau: col. 2, lines 15-22; col. 8, lines 51-54) that, when executed by the processor (Bau: Fig. 3; col. 2, lines 15-22; col. 9, lines 22-46), causes the processor to perform operations comprising: 
accessing item listing data of an item listing, the item listing data including image data and textual data, wherein the image data comprises a plurality of visual characteristics, (Bau: “In some implementations, the search engine 305 identifies multiple resources as satisfying the search query, where each resource includes at least one face image of the same person. If the face image included in a first resource is different from a face image at a second resource, where both the first and second images are face images of the same person, then both face images are included in the search results. In such cases, the first image can be displayed in the search results adjacent to the link pointing to the first resource and the second image can be displayed adjacent to the link pointing to the second resource.” (Col. 8, lines 30-40). The claimed item listing is interpreted as the disclosed list of face images pointing to respective resources with the face images themselves interpreted as the claimed image data of the item listing. “More than one image of the multiple images can be identified as displaying the face of the person whose name is in the search query” (col. 1, line 48 to col. 2, line 22:). The claimed textual data are interpreted as the disclosed name “in the file name” or “as the alt-text” (col. 3, lines 27-29 and col. 5, lines 30-31). Accessing item listing data is implied by the identifying action. The claimed plurality of visual characteristics = “image size … image resolution … one or more colors in each image” (col. 2, lines 6-10).)
identifying a classification based on the plurality of visual characteristics of the image data; (Bau: 215-220 in Fig. 2. “The process checks whether a first image of the multiple images is a face image (step 215).” (Col. 5, lines 13-14). “Other factors can include the size of the face within the image, the number of faces within the image, the aspect ratio of the image, the color content of the image, and the like. For each factor, the image search facility assigns a probability that the face image displays John Doe's face. Based on the probabilities of all the factors, the image search facility determines a combined probability that the face image displays John Doe's face.” (Col. 5, lines 36-43). The determination “whether a first image of the multiple images is a face image” or “that the face image displays John Doe's face” is interpreted as the claimed “identifying a classification”.)
performing a comparison of Bau: “For example, the search query received by the search engine contains the name "John Doe." … Based on the probabilities of all the factors, the image search facility determines a combined probability that the face image displays John Doe's face. If the combined probability associated with an image is high, e.g., greater than a threshold probability, the image search facility includes the face image as one of the face images that can be displayed with the search results. If the probability is lower than a threshold value, the image search facility ignores the face image (step 230).” (Col. 5, lines 22-23 and 41-49). The claimed comparison is implied in the disclosed process of matching the face image with the search query “John Doe”.)
determining an image quality score of the image data based on at least the comparison of the Bau: “The method can further include associating a score with each image of the more than one image. The score can represent a quality of an image as such.” (Col. 1, lines 62-64). “Associating a score with each image of the more than one image can include associating a probability with each image of the more than one image based on image size, …, and computing the score of each image by combining at least the probability based on image size, the probability based on image resolution, and the probability based on the one or more colors.” (Col. 2, lines 4-13). “For example, the search query received by the search engine contains the name "John Doe." … Based on the probabilities of all the factors, the image search facility determines a combined probability that the face image displays John Doe's face.” (Col. 5, lines 22-23 and 41-43). The disclosed probability is interpreted as the claimed quality score.) and 
ranking the item listing among a plurality of search results based on the image quality score. (Bau: col. 1, lines 60-67, col. 5, lines 43-49, and col. 7, lines 31-50. “The method can further include providing the more than one image for display with the search results. The method can further include associating a score with each image of the more than one image. The score can represent a quality of an image as such. The method can include ranking the more than one image based at least in part on the score associated with each image, and selecting an image of the more than one image having a highest rank.” (Col. 1, lines 60-67). “If the combined probability associated with an image is high, e.g., greater than a threshold probability, the image search facility includes the face image as one of the face images that can be displayed with the search results. If the probability is lower than a threshold value, the image search facility ignores the face image (step 230).” (Col. 5, lines 43-49). The disclosed probability is interpreted as the claimed quality score.)
The only difference between Bau’s disclosure and the claimed invention is that instead of comparing “textual data and the classification“ as claimed the prior art of Bau compares the query data and the classification. However, to a person of ordinary skill, the two are obvious variants of each other since the comparison act in both cases is to evaluate how well the classification (of the image data or of item/face in the image data) compares or matches a text description (textual data or query data). In other words, applying the technique taught by Bau (i.e., comparing the query data and the classification) to the specific scenario or application of the claimed invention (“textual data and the classification“) by substituting “query data” with “textual data” would not change the operation of Bau’s technique and would yield nothing more than predictable results since one of ordinary skill would have recognized the equivalence between 
Regarding claim 2, Bau discloses the system of claim 1, wherein the determining the image quality score includes: determining, based on the comparison, that the textual data does not correlate with the classification determined based on the visual characteristics. (Bau: “If the probability is lower than a threshold value, the image search facility ignores the face image (step 230).” (Col. 5, lines 47-49). The lower probability indicates lower correlation.) 
Regarding claim 3, Bau discloses the system of claim 1, wherein the operations further comprise: causing display of a presentation of the plurality of search results responsive to a search request, the presentation of the plurality of search results including a display of the item listing at a position among the plurality of search results based on the ranking. (Bau: “The links in the search results can be arranged in a descending order based on the rank of the resource, such that links pointing to the highest ranking resources are displayed at the top of the list and links pointing to the lower ranking resources are displayed at the bottom of the list.” (Col. 7, lines 32-37).) 
Regarding claim 6, Bau discloses the system of claim 1, wherein the textual data includes a listing title of the item listing. (Bau: col. 3, lines 27-29 and col. 5, lines 30-31) 
Regarding claim 7, Bau discloses the system of claim 1, wherein the image data includes a listing image of the item listing to be presented among the plurality of search Bau: col. 2, lines 2-4 and col. 7, lines 31-50) 
Claims 8-10 and 13-14 are the method (Bau: Abstract and Figs. 1-2) claims, respectively, corresponding to the apparatus claims 1-3 and 6-7. Therefore, since the claims 8-10 and 13-14 are similar in scope to claims 1-3 and 6-7, the claims 8-10 and 13-14 are rejected on the same grounds as claims 1-3 and 6-7.
Claims 15-17 and 20 are the machine readable storage medium (Bau: col. 2, lines 15-22; col. 8, lines 51-54) claims, respectively, corresponding to the apparatus claims 1-3 and 6. Therefore, since the claims 15-17 and 20 are similar in scope to claims 1-3 and 6, the claims 15-17 and 20 are rejected on the same grounds as claims 1-3 and 6.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bau as applied to claims 1, 8 and 15 discussed above, and further in view of Gokturk.
Regarding claim 4, Bau discloses the system of claim 1, wherein the identifying the classification based on the plurality of visual characteristics includes: detecting an item depicted by the image data Bau: 215 in Fig. 2. The claimed item is interpreted as the disclosed face); and identifying the classification based on the item. (Bau: 220 in Fig. 2 and col. 5, lines 20-43.) 
Bau does not disclose explicitly but Gokturk teaches, in the analogous art, detecting an item depicted by the image data based on the plurality of visual characteristics. (Gokturk: image segmentizer 110 and object determinator 140 in Fig. 1 and 510 in Fig. 5. The object determiner detects an object or item based on output information from “one or more of the image segmentizer 110, alignment process 115, and/or feature extraction 120” (col. 8, lines 57-59) with alignment process 115 and feature extraction 120 being based also on outputs of image segmentizer 110 which carries out segmentation process based on various visual characteristics (col. 15, lines 17-57). As a result, the object determinator 140 determines an object or an item or a face also based on various visual characteristics. (Col. 8, line 51 to col. 9, line 62))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bau’s disclosure with Gokturk’s teachings by combining the image ranking system (from Bau) with the object detection technique (from Gokturk) to yield nothing more than predictable results since all claimed elements as taught by the prior art references would continue to operate in the same manner, specifically, the image ranking system would continue to rank images according to Bau and the object detection technique would continue to function as taught by Gokturk. Therefore, to one of ordinary skill in the art at the time the invention was made, the combination would have been no more "than the predictable use of prior-art elements according to their established functions." One of ordinary skill in the art would be motivated to combine Bau’s system with Gokturk’s object detection technique so as to enable “identifying an image of the plurality of images displaying a face of the person” (Bau: Abstract), in other words, Gokturk’s object detection technique provides a practical (and/or alternative) implementation for Bau’s image ranking system and as a result would enable a better image ranking system by segmenting foreground from background and detecting foreground objects (or item or face).

Regarding claim 5, Bau {modified by Gokturk} discloses the system of claim 1, wherein the plurality of visual characteristics include a brightness of a foreground, and wherein the image quality score is further based on the brightness of the foreground. (Bau: 215-230 in Fig. 2, col. 1, lines 62-64, col. 2, lines 4-13, and col. 5, lines 13-14, 22-23 and 36-49. See discussions in regard to claim 1.) (Gokturk: image segmentizer 110 in Fig. 1, 510 in Fig. 5, and col. 15, lines 17-57. “Examples of features are grayscale intensities, values in RGB color space, CIE-L*a*b* or any other color space”.)
The reasoning and motivation to combine are similar to that of claim 4.
Claims 11-12 are the method (Bau: Abstract and Figs. 1-2) claims, respectively, corresponding to the apparatus claims 4-5. Therefore, since the claims 11-12 are similar in scope to claims 4-5, the claims 11-12 are rejected on the same grounds as claims 4-5.
Claims 18-19 are the machine readable storage medium (Bau: col. 2, lines 15-22; col. 8, lines 51-54) claims, respectively, corresponding to the apparatus claims 4-5. Therefore, since the claims 18-19 are similar in scope to claims 4-5, the claims 18-19 are rejected on the same grounds as claims 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669